Citation Nr: 1014755	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-10 374	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder or other acquired mental disorder.

2.  Entitlement to service connection for an acquired skin 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1969 
to March 1971.  He earned the Combat Infantryman Badge, 
Bronze Star Medal, and the Air Medal, among others. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied service connection for post-
traumatic stress disorder (PTSD) and for a skin condition 
claimed due to herbicide exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Concerning the claim for service connection for a skin 
disorder, the Veteran claims that a "jungle rot" skin 
condition began while serving in Vietnam and that this has 
plagued him ever since.  During his separation examination in 
November 1970, just after returning from Vietnam, he 
completed a medical history questionnaire and checked "yes" 
to a history of skin diseases.  The examiner failed to 
address this issue, but did find the skin normal.  

VA has not offered an examination to determine the nature and 
etiology of any skin condition.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006). 

Concerning service connection for PTSD, the RO issued a 
supplemental statement of the case (SSOC) in February 2007.  
In August 2007, the RO received lay witness statements.  The 
AMC or RO has not had the opportunity to review the pertinent 
records.  The Veteran has not waived his right to initial RO 
consideration of this evidence.  Thus, a remand will be 
necessary for this procedural safeguard.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED to the AMC or RO for the 
following action:

1.  The AMC or RO should make 
arrangements for a dermatology 
examination by an M.D.  The claims file 
should be made available to the physician 
for review.  

2.  The physician is asked to review the 
claims file, note that review in the 
report, elicit a history of relevant 
symptoms from the Veteran, examine the 
skin, and offer a diagnosis, if 
appropriate.  The physician is asked to 
note that the Veteran reported a skin 
disorder during his separation 
examination and that this combat Veteran 
may, and has, alleged that his skin 
symptoms began while serving in Vietnam.  
The physician is asked to address whether 
any skin condition found is at least as 
likely as not (50 percent or greater 
probability) related to the Veteran's 
service in Vietnam.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

3.  The RO should readjudicate the PTSD 
claim, specifically including 
consideration of the additional evidence 
received in August 2007 (lay witness 
statements).  If the benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case and give the Veteran and his 
representative the opportunity to respond 
thereto.  Thereafter, if indicated, the 
case should be returned to the Board for 
further consideration.

The Veteran has the right to submit additional evidence and 
argument on these matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action by the Veteran is required until 
he receives further notice; however, the Veteran is advised 
that failure to report for an examination, without good 
cause, may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


